Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 11, 2019

The Court of Appeals hereby passes the following order:

A19A0254. IN RE ARI BEY f/k/a ARIELLE MCKENZIE.

      This is an appeal filed by Arielle McKenzie (“Appellant”), after the trial court
granted her petition to change her name to Ari Bey. Specifically, the Appellant
challenges the failure of the trial court to rule on the portion of her petition to change
her “race/nationality[.]”

      The Appellant filed a verified petition for name change and “race/nationality”
in March 2018. After a hearing in May 2018, the trial court granted the Appellant’s
petition to change her name but did not rule on the portion of her petition to change
her race or her nationality. The Appellant subsequently filed an appeal “arguably
directed” to the United States Supreme Court, and the Supreme Court of Georgia
transferred this case to this Court.1

      Upon review of the record, the trial court did not address the aspect of the
Appellant’s petition to change her race or her nationality. Since the trial court has not
ruled on the matter, it is not an appropriate issue to be addressed on appeal.2

      The tenet that the appellate courts do not rule on issues not ruled on by
      the trial courts preserves the appellate courts’ jurisdiction and delineates


      1
          Supreme Court Order, Case No. S18A1446, S18A1147, dated August 2, 2018.
      2
         See City of Gainesville v. Dodd, 275 Ga. 834, 838 (573 SE2d 369) (2002)
(“An appellate court, among other things, is a court for the correction of errors.”)
(citation omitted).
      the proper roles of the courts at the trial and appellate levels. The
      primary role of the appellate courts, and, in general, their jurisdiction,
      is properly preserved only when there is a ruling below.3


      In light of the foregoing, we remove this appeal from our docket, and remand
this case to the trial court to issue an order on the Appellant’s petition to change her
race and nationality and to supplement the record accordingly. Upon entry of such
order, the Appellant shall have 30 days from that date to re-file a notice of appeal, and
after the filing of such notice of appeal, the case with the complete record may be
transmitted to the Court of Appeals for redocketing.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/11/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                         , Clerk.




      3
       Id.; see also Atlanta Taxicab Co. Owners Assn v. City of Atlanta, 281 Ga. 342,
352 (5) (638 SE2d 307) (2006).